   Case: 3:17-cr-00036-WHR Doc #: 84 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 213




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                           :       Case No. 3:17CR036

                Plaintiff,                          :       Judge Walter H. Rice

        v.                                          :

DELAMAR DEMARIS THOMAS,                             :

                Defendant.                          :


                               FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On July 1, 2019, the Court entered a Preliminary Order of Forfeiture, finding that all right,

title, and interest the following property (the “subject property”) had been forfeited to the United

States pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c):

        •     $1,142.00 in U.S. Currency; and

        •     Glock .45, Serial No. PSB590.

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On February 3, 2020, the Court held the defendant’s sentencing hearing and announced the

forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the

subject property to the United States.
   Case: 3:17-cr-00036-WHR Doc #: 84 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 214




        The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on October 2, 2017.

        The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

        No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 21 U.S.C. § 853 and 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and no right,

title, or interest shall remain in any other person or entity.

        2.      The United States shall dispose of the subject property in accordance with the law.

        3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: 04/22/2020                               /s/ Walter H. Rice (tp - per Judge Rice authorization)
                                                __________________________________________
                                                WALTER H. RICE
                                                UNITED STATES DISTRICT JUDGE




                                                   2
